Exhibit 99.1 Intermolecular Announces First Quarter 2017 Financial Results SAN JOSE, Calif., May 4, 2017 Intermolecular, Inc. (NASDAQ: IMI) today reported results for its first Quarter ended March 31, 2017. Results Highlights: • First quarter total revenue of $9.9 million • Implemented cost reductions to enable positive Adjusted EBITDA at $10 million revenue per quarter • New customer agreements and broader, high velocity pipeline create strong foundation for growth First Quarter Fiscal 2017 Results Revenue for the first quarter of 2017 was $9.9 million, down 5.1% compared to fourth quarter 2016 revenue of $10.5 million and down 32% compared to $14.5 million in the same period a year ago. Program revenue was $6.8 million, down 23% compared to $8.8 million in the previous quarter and down 43% from the $12.0 million recorded in the first quarter of 2016. Licensing and royalty revenue was $3.1 million (including a $1.5 million payment in connection with the completion of a CDP), up 91% compared to $1.6 million in the previous quarter and up 23% compared to $2.6 million in the same period a year ago.
